Citation Nr: 1628289	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  14-00 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and J.O. 


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from March 1972 to February 1973 with subsequent service in the Marine Reserves.  He was mobilized in support of Operation Enduring Freedom/Iraqi Freedom from January 2005 to January 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.

In May 2016, the Veteran, his spouse, and J.O. testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record and has been reviewed.
 
The issue of entitlement to service connection for right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the right Veteran's gastrocnemius injury incurred during a June 1993 period of active duty for training (ACDUTRA) has caused his current right ankle instability and DJD.


CONCLUSION OF LAW

The criteria for direct service connection for a right ankle disability are met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION


II.  Legal Criteria - Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
 §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Only "veterans" are entitled to VA compensation.  38 U.S.C.A. §§ 1110, 1131.  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2015). 

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Presumptive periods do not apply to ACDUTRA or INACDUTRA. Id.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for certain chronic diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316  (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Pertinent Background and Analysis

The Veteran asserts that he has a current right ankle disability that is related to a right leg injury he incurred during a period of ACDUTRA.  

As relevant here, the Veteran's service personnel records indicate that he was on ACDUTRA at Camp Pendleton from June 4, 1993, to June 21, 1993.

His STRs show that on June 15, 1993, he sought medical treatment at Camp Pendleton for right calf pain after stepping off a rappelling tower.  Examination of the right lower leg was positive for tenderness to palpation and the impression was gastrocnemius strain of the right leg.  On June 17, 1993, he returned to the clinic with continued right leg pain, and the assessment was right medial gastrocnemius strain.

In his September 2010 notice of disagreement, he reiterated that he was treated during service in 1993 for a right leg condition, and has experienced continued right ankle symptoms ever since.  He stated that he did not seek medical treatment once he returned to his civilian job for fear of getting fired as he was on probation at his civilian job at the time.  

In September 2009, the Veteran presented to the Foot & Ankle Treatment Center of San Antonio with complaints of right ankle symptoms, as relevant here.  He specifically reported chronic right ankle pain and instability from an injury in 1996 while in the military.  He explained that he tore his calf muscle and injured his ankle and noticed a great amount of swelling and bruising for several months thereafter.  He stated that subsequent to the injury, he has sprained his right ankle many time, noting that he easily rolls over his right ankle when he steps on any uneven surfaces.   His physician, Dr. D.T.H, D.P.M., assessed him with right ankle pain and instability.  This physician noted that while x-rays of the Veteran's right ankle showed evidence of only a small amount of arthritis, he suspected a chronic tear in the lateral ligaments and instability from a previous injury.  It was also noted that the Veteran had a mild amount of arthritis in the anterior aspect of the ankle which the physician noted was "unsurprising."

In November 2009, the Veteran filed an informal service connection claim for right ankle disability.

In an April 2010 statement, the Veteran reported Dr. D.T.H.'s suggestion that he  wear high-top shoes/ boots and an ankle brace for support and stability on account of his right ankle "giving way."

C.H.M. indicated, in an April 2010 statement, that she has witnessed the Veteran falling from a standing position while at the shooting range.  During another instance, she witnessed the Veteran catch himself from falling at the steps of the range tower. 

On his December 2013 substantive appeal, the Veteran stated that during field exercise training he was not allowed to go to sick call and get treated unless the injuries were significant.  On a second December 2013 substantive appeal, the Veteran stated that his doctor told him that his current injury is consistent with the injury incurred during active duty for training.  

During the 2016 hearing, the Veteran reiterated his contention that he has experienced right ankle symptoms since his injury during a period of ACDUTRA in 1993.  The Veteran's spouse stated that when she met the Veteran in 1999, she noticed that he walked with a limp and occasionally wore an ankle brace. In addition, J.O. stated that he has known the Veteran since 1993 and noted that they worked together at the Sheriff's Office.  He stated that he was aware that the Veteran had injured his right leg in 1993 and noted that he often complained of right leg pain since the injury.  J.O. stated his belief that the Veteran's right leg condition has progressed over the years to the point that he is no longer mobile.

On review of all evidence, both lay and medical, the Board resolves all doubt in the Veteran's favor and grants service connection for right ankle disability.  The evidence demonstrates current diagnoses of right ankle arthritis and instability.  It also shows that the Veteran sustained a June 1993 injury to his right calf muscle while stationed at Camp Pendleton, and his service personnel records confirm that he was on ACDUTRA at the time.  

As to whether the Veteran's current right ankle disability is related to the June 1993 ACDUTRA injury, the Board finds that the evidence is in equipoise.  While the STRs affirmatively show a diagnosis of a right gastrocnemius strain with continued reports of pain in the right calf, they do not show any specific complaints of, or treatment for, right ankle symptoms. 

On the other hand, the Veteran has competently and credibly reported right ankle symptoms since the June 1993 ACDUTRA injury and there is no evidence to the contrary.  Moreover, his medical treatment history and his testimony support a finding that symptoms including right ankle pain and instability have been continuous since the in-service injury.  Indeed, his right ankle instability and DJD were first diagnosed by Dr. D.T.H. in 2009 after he presented with residual ankle pain from the in-service injury.  The Board recognizes that the Veteran inaccurately reported to Dr. D.T.H. that the right leg injury occurred in 1996; however, this appears to have been an oversight.  At any rate, the injury he described is accurate and confirmed by the STRs, albeit three years prior.  More importantly, Dr. D.T.H. suspected a chronic right ankle ligament tear and instability from a previous injury which suggests that the right ankle disability is likely a residual of the in-service injury.  The Board considers the opinion of Dr. D.T.H. to be highly probative as it is predicated on his treatment of the Veteran and reflects an accurate understanding of the pertinent facts of his case.  The Board notes further that Dr. D.T.H. is expertly qualified in the area of podiatric medicine.  

Based on all evidence of record, especially to include the September 2009 probative opinion provided by Dr. D.T.H., the Board concludes that, the evidence shows that the Veteran's current right ankle disability is related to his June 1993 right leg injury while on ACDUTRA. As such, the criteria for direct service connection for right ankle disability under 3.303(a) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

ORDER

Service connection for a right ankle disability, diagnosed as instability and DJD, is granted.


REMAND

Further development is needed prior to analyzing the merits of the Veteran's service connection claim for a right knee disability.  

The Veteran asserts that he has a current right knee disability that is related to the same June 1993 ACDUTRA injury described above.  In light of the current diagnosis of right knee degenerative arthritis (see September 2015 VA examination report), the June 1993 ACTDUTRA right calf injury, and the Veteran's report of having had continuous right knee symptoms since the injury, the Board finds that a VA examination is needed to resolve the claim.

Accordingly, the case is REMANDED for the following action:

1.  After associating any outstanding, relevant evidence with the claims file, provide the Veteran with a VA examination to determine the current nature and etiology of his current right knee disability. The entire claims file must be provided to the examiner for review.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

After examining the Veteran and reviewing his claims file, the examiner is asked to:

(a).  Indicate any right knee disability shown to be present, to include DJD.

(b).  Determine whether any current right knee disability had its onset during the June 1993 ACDUTRA right leg injury or is otherwise related to it. 

**In doing so, please address the Veteran's contention that he experienced right knee problems ever since the ACDUTRA injury.   

(c).  Also, determine whether any current right knee disability is proximately due to, OR AGGRAVATED BY the now service-connected right ANKLE disability.

2.   Then, readjudicate the service connection claim for right knee disability on appeal.   If the claim is not granted, send the Veteran and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning this case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


